Citation Nr: 1415220	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-42 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to asthma and/or exposure to ionizing radiation.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to asthma and/or exposure to ionizing radiation.  

3.  Entitlement to an initial rating in excess of 60 percent for asthma.  


REPRESENTATION

Veteran represented by:	Joyce T. White


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and J. W. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to January 1947.  

This case arises to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Muskogee, Oklahoma, regional office (RO) of the Department of Veterans Affairs (VA).  

In a September 2011 decision, the Board granted service connection for asthma and then remanded the two remaining service connection claims for more development.  These claims were returned to the Board in April 2012, but were remanded again to complete the previously requested development.  

Following the September 2011 grant of service connection for asthma by the Board, a 30 percent rating was assigned by the RO in a February 2012 rating decision.  The Veteran submitted a notice of disagreement with this evaluation.  A February 2013 rating decision determined that there had been clear and unmistakable error in the assignment of the initial 30 percent rating, and assigned an initial 60 percent rating for asthma.  The Veteran did not express satisfaction with this evaluation.  He was provided with a statement of the case in March 2013, and a timely substantive appeal was received in May 2013.  Therefore, the issue of entitlement to an initial rating in excess of 60 percent for asthma is properly before the Board.  See 38 C.F.R. § 20.200.  

The Veteran has appointed a representative since his appeal was last before the Board.  He has appointed Joyce T. White to be his one-time representative under the provisions of 38 U.S.C.A. § 14.630 (2013). 

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Sleep Apnea

The Veteran alleges that sleep apnea was caused or aggravated by his service-connected asthma.  His service treatment reports are largely missing and presumed destroyed in a fire in 1973 at the National Personnel Records Center; however, a separation examination report was located and it makes no mention of any pre-existing disorder. 

Sleep apnea was first noted in February 2006, when a private sleep study confirmed severe obstructive sleep apnea hypopnea syndrome.  In an April 2010 service connection claim, the Veteran reported that sleep apnea arose in 2006, possibly to radiation exposure during active service. 

In September 2011, the Board remanded the case for an examination to determine the etiology of sleep apnea.  The examiner was asked to address the Veteran's claim of radiation-related sleep apnea. 

In January 2012, VA examined the Veteran and found obstructive sleep apnea.  Concerning the etiology, the examiner reported that sleep apnea, "which clearly and unmistakably existed prior to active military service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  

In the April 2012 remand, the Board noted that the finding of clear and unmistakable evidence of pre-existence of sleep apnea was in stark contrast to, and unsupported by, the facts of the case, which called the accuracy of the ultimate medical opinion is called into question.  It noted that in Reonal v. Brown, 5 Vet. App. 458, 461 (1993), the Court stressed that a medical opinion based upon an inaccurate factual premise has no probative value.  The Board determined that because the January 2012 VA etiology opinion was based on inaccurate facts, the opinion had no probative value and must be returned to the examiner as inadequate for rating purposes.  

In August 2012, the January 2012 examiner provided an addendum to her January 2012 examination.  On this occasion, she did not check the box indicating that the Veteran's sleep apnea clearly and unmistakably existed prior to service.  She continued to opine that the Veteran's sleep apnea was not related to either radiation, to asthma, or to treatment for asthma.  The examiner referred to a journal article submitted by the Veteran which suggested a link between obstructive sleep apnea and asthma.  Then the examiner noted that the Veteran had "mild asthma that required intermittent medication", and stated that it was not clear whether this level of asthma would substantiate causality or aggravation of sleep apnea.  She added that if more information became available regarding a link between the two, it would be appropriate to reconsider the claim.  

However, the record shows that the rating for the Veteran's asthma has been increased to 60 percent disabling.  This indicates that his asthma is likely considered more severe than "mild".  Furthermore, a January 2014 statement from the Veteran's private doctor reports that the Veteran requires use of his rescue inhaler on a daily basis, which also appears to suggest that his asthma is more than mild.  As the August 2012 opinion appears to be based in part on a determination that the Veteran's asthma is mild, and as the asthma appears to have increased in severity to beyond mild, the Board finds that an additional opinion is required to determine if his service connected asthma now causes or, if not causes, aggravates the Veteran's sleep apnea.  

Diabetes Mellitus

The Veteran contends that he has developed diabetes mellitus due to active service.  He believes that his diabetes has developed as a result of exposure to radiation during active service.  In the alternative, he argues that the medication for his service connected asthma either caused or aggravated his diabetes.  

The September 2011 remand requested that the Veteran be afforded a VA examination of his diabetes mellitus, and that opinions be provided which addressed the etiology of this disability.  This was accomplished in a January 2012 VA examination.  However, the April 2012 remand noted that the opinion was incomplete in that it failed to address whether or not the Veteran's asthma medication caused or aggravated the diabetes mellitus, and requested that an additional opinion be obtained.  

In August 2012, the January 2012 examiner provided an addendum to her previous opinions in which she addressed whether or not the Veteran's asthma medication caused or aggravated his diabetes mellitus.  Unfortunately, as with her January 2012 opinion regarding sleep apnea, she once again checked the box on the examination form indicating that diabetes mellitus, "which clearly and unmistakably existed prior to active military service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  

Once again, the Board notes that the available service treatment records and post service medical records appear to contrast the finding of clear and unmistakable evidence of pre-existence of diabetes mellitus.  Once again, the accuracy of the ultimate medical opinion is called into question.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board must have this opinion clarified.  

	(CONTINUED ON NEXT PAGE)


Asthma

In February 2014, the Veteran submitted additional evidence pertaining to his claim for an increased rating for asthma directly to the RO.  It was received before the claim was certified and returned to the Board in March 2014.  This new evidence has not been considered by the RO, and it is not duplicative of any evidence previously submitted.  Therefore, this matter must be returned to the RO for initial adjudication of the new evidence and, if the decision remains unfavorable to the Veteran, the issuance of a supplemental statement of the case (SSOC).  See 38 C.F.R. § 19.37(a) (2013). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The AMC should arrange for the January 2012/August 2012 VA examiner to offer two addendum medical opinions.  

The examiner is asked to do the following:

I.  Note a review of the claims file and the pertinent electronic record. 

II.  Offer an opinion addressing whether it is at least as likely as not (50 percent or greater probability) that sleep apnea, which arose in or around 2006, was caused or aggravated (increased in severity beyond the natural progress) by active military service, including claimed ionizing radiation exposure.  Also, is it as likely as not that sleep apnea was caused or aggravated by the Veteran's service connected asthma, including any medication taken for service-connected asthma.  Address whether or not the Veteran's asthma would now be considered more severe than mild and, if so, whether or not this changes the August 2012 opinion.  

III.  Offer an opinion addressing whether it is at least as likely as not that type II diabetes mellitus, which arose in or around 1984, was caused or aggravated by active military service, including claimed ionizing radiation exposure, and including whether diabetes was caused or aggravated by cortisone or other asthma medication.  State whether or not the August 2012 opinion that seemingly suggests that diabetes mellitus existed prior to service was an error.  If the opinion continues to be that diabetes mellitus clearly and unmistakably existed prior to service, identify the evidence in support of this opinion.  

The physician should offer a rationale for any conclusion. If the requested physician is not available, a qualified substitute may be used. The Veteran may be re-examined as necessary.

2. Following the above, review all relevant evidence and re-adjudicate all claims.  If the desired benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



